USCA4 Appeal: 22-6137      Doc: 5        Filed: 08/25/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6137


        MARK FRENCH,

                            Petitioner - Appellant,

                     v.

        OFFICER MICHAEL BIVENS; MARYLAND ATTORNEY GENERAL,

                            Respondents - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Catherine C. Blake, Senior District Judge. (1:21-cv-02736-CCB)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Mark French, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6137         Doc: 5      Filed: 08/25/2022      Pg: 2 of 2




        PER CURIAM:

               Mark French seeks to appeal the district court’s order dismissing his 28 U.S.C.

        § 2254 petition as an unauthorized, successive § 2254 petition. The order is not appealable

        unless a circuit justice or judge issues a certificate of appealability. See 28 U.S.C.

        § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the petition states a debatable claim of

        the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

        Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that French has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. * We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




               *
                To the extent that French wishes to obtain authorization from this court to file a
        successive § 2254 petition, he may file such a motion directly in this court pursuant to 28
        U.S.C. § 2244.

                                                     2